DETAILED ACTION

Receipt is acknowledged of the amendment filed on March 17, 2021, which has been fully considered in this action.  Claims 1-8, 11 and 12 have been amended and claim 10 canceled.  Claims 1-9 and 11-13 remain in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro ‘186 in view of US 2014/0203107 A1(Lacher et al).
Shapiro ‘186 discloses a water discharging device 10 comprising a housing 12; a dispenser 34 disposed at an upper portion of the housing, a water flow entering an interior of the 
As to claim 4, Shapiro ‘186 discloses a water discharging device comprising all the featured elements of the instant invention, except wherein the inlet section includes a flare opening which has a diameter decreasing along the water flow direction.  Lacher et al ‘107 discloses a water discharging device with a dispenser 13 having a plurality of dispensing holes 4 wherein the inlet section includes a flare opening which has a diameter decreasing along the water flow direction, see Figure 16.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the inlet section include a flare opening which has a diameter decreasing along the water flow direction in the apparatus of 
As to claim 5, Shapiro ‘186 discloses a water discharging device comprising all the featured elements of the instant invention, except wherein the inlet section and the outlet section each includes a cylindrical hole, and a diameter of the cylindrical hole of the inlet section is smaller than a diameter of the cylindrical hole of the outlet section.  Lacher et al ‘107 discloses a water discharging device with a dispenser 13 having a plurality of dispensing holes 4 wherein the inlet section and the outlet section each includes a cylindrical hole, and a diameter of the cylindrical hole of the inlet section is smaller than a diameter of the cylindrical hole of the outlet section, see Figure 16.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the inlet section and the outlet section each includes a cylindrical hole, and a diameter of the cylindrical hole of the inlet section is smaller than a diameter of the cylindrical hole of the outlet section in the apparatus of Shapiro ‘186, as taught by Lacher et al ‘107, since such a modification promotes flow of water through the dispensing holes.
As to claim 6, Shapiro ‘186 discloses a water discharging device comprising all the featured elements of the instant invention, except wherein the outlet section further includes a step portion connected to the inlet section, and has a flare shape with a diameter of a water inlet smaller of the outlet section than a diameter of a water outlet of the outlet section.  Lacher et al ‘107 discloses a water discharging device with a dispenser 13 having a plurality of dispensing holes 4 wherein the outlet section further includes a step portion connected to the inlet section, and has a flare shape with a diameter of a water inlet smaller of the outlet section than a diameter of a water outlet of the outlet section, see Figure 16.  It would have been obvious to one having 
As to claim 7, Shapiro ‘186 discloses a water discharging device comprising all the featured elements of the instant invention, except wherein the outlet section has a flare shape with a diameter of a water inlet of the outlet section smaller than a diameter of a water outlet of the outlet section.  Lacher et al ‘107 discloses a water discharging device with a dispenser 13 having a plurality of dispensing holes 4 wherein the outlet section has a flare shape with a diameter of a water inlet of the outlet section smaller than a diameter of a water outlet of the outlet section, see Figure 16.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the outlet section have a flare shape with a diameter of a water inlet of the outlet section smaller than a diameter of a water outlet of the outlet section in the apparatus of Shapiro ‘186, as taught by Lacher et al ‘107, since such a modification promotes flow of water through the dispensing holes.
As to claim 8, Shapiro ‘186 discloses a water discharging device comprising all the featured elements of the instant invention, except wherein the outlet section includes: a first outlet section which is tapered and connected to the inlet section; and a second outlet section which is tapered and connected to the first outlet section, wherein a taper angle of the first outlet section is different from a taper angle of the second outlet section.  Lacher et al ‘107 discloses a water discharging device with a dispenser 13 having a plurality of dispensing holes 4 wherein the outlet section includes: a first outlet section which is tapered and connected to the inlet section; 
As to claim 11, Shapiro ‘186 discloses a water discharging device comprising all the featured elements of the instant invention, note a jet regulation device 36 accommodated in the housing and downstream of the dispenser 34, and a filter screen 30 disposed between the jet regulation device and the housing, except wherein the jet regulation device includes: a plurality of regulation rings concentrically arranged to correspond to locations of the dispensing holes in the dispenser, the dispensing holes being circularly distributed; and a bracket connecting with and supporting the regulation rings.  Lacher et al ‘107 discloses a water discharging device with a jet regulation device 15/16 accommodated in a housing 14 and downstream of the dispenser 13, wherein the jet regulation device includes: a plurality of regulation rings concentrically arranged to correspond to locations of the dispensing holes in the dispenser, the dispensing holes being circularly distributed; and a bracket connecting with and supporting the regulation rings, see Figure 10 and paragraph [0072].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the jet regulation device of Lacher et al ‘107 for the jet regulation device of the Shapiro ‘186 wherein so doing would In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06.II.
 As to claim 12, Shapiro ‘186 discloses a water discharging device comprising all the featured elements of the instant invention, except wherein the inlet section and the outlet section each has a flare shape with a diameter of a water inlet smaller than a diameter of a water outlet.  Lacher et al ‘107 discloses a water discharging device with a dispenser 13 having a plurality of dispensing holes 4 wherein the inlet section and the outlet section each has a flare shape with a diameter of a water inlet smaller than a diameter of a water outlet, see Figure 16.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the inlet section and the outlet section each have a flare shape with a diameter of a water inlet smaller than a diameter of a water outlet in the apparatus of Shapiro ‘186, as taught by Lacher et al ‘107, since such a modification promotes flow of water through the dispensing holes.

Allowable Subject Matter
Claims 2, 3, 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-8, 11 and 12 have been considered but are moot because the new ground of rejection does not rely on any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bachli et al ‘152 discloses a water discharging device with no air inlets.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752